Citation Nr: 0632848	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus, L4-5 with marked degenerative changes and scoliosis 
(a "back disorder") on a direct and secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from September 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

As noted by the Board in October 2005, the veteran also 
appears to have raised the issue of service connection for 
pains in his head, though this is not clear.  This issue, in 
any event, is not currently developed or certified for 
appellate review. Accordingly, it is referred to the RO for 
appropriate clarification and action, if needed.

The issue of entitlement to service connection for herniated 
nucleus pulposus, L4-5 with marked degenerative changes and 
scoliosis was addressed in the REMAND portion of an October 
2005 decision.  It is now ready for review.     


FINDING OF FACT

The veteran's current back disability is not shown to be 
related to his service or a service-connected disorder.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 and 3.310(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

In addition, disability that is proximately due to or the 
result of a service-connected disease or injury may  be 
service connected.  38 C.F.R. § 3.310(a).  Similarly, 
secondary service connection may be granted for the 
aggravation of a nonservice-connected condition by a service-
connected condition.  In such circumstances, however, the 
veteran is compensated only for the degree of disability (but 
only that degree) over and above the degree of disability 
that existed prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

The Board will adjudicate this case on a de novo basis.  

The veteran's service records provide evidence against this 
claim, indicating no back disorder during service following 
detailed treatment of the veteran's knee disorder.

The veteran submitted his original claim for service 
connection for a back disorder in July 1947.  The RO denied 
that claim in an August 1947 rating decision, finding no 
injury to the back in service.

A November 1982 VA clinical record indicated that the 
veteran's back pain was "probably" secondary to his knee.  
Additionally, a March 1983 VA record indicated that the pain 
was "probably" secondary to the right knee.  A statement 
from a private chiropractor, that was received in July 1979, 
stated that the veteran's "service connected knee injury has 
been a contributing factor to his recurrent low back pain . . 
.." 
 
Statements received from a private chiropractor, dated in 
October 1983, September 1989, and July 1992, all provide the 
chiropractor's opinion that the veteran's service connected 
knee disability is a contributing factor to the veteran's 
recurrent low back pain.  
 
The veteran presented testimony at a personal hearing at the 
RO in August 1984.  He testified that his doctors have told 
him that his body is out of line and this has caused his 
other problems.  However, a statement as to what a doctor 
told him is not sufficient to establish a medical diagnosis.  
See Warren v. Brown, 6 Vet. App. 4 (1993). 

The report of a VA examination, dated in August 1995, noted 
diagnoses of exogenous obesity, marked degenerative arthritis 
of the lumbar spine, old injury of the right knee, 
generalized functional musculoskeletal reaction, and 
constitutional inadequate. 

The veteran filed another claim for a back disorder in 
November 2002.  The RO denied this claim once more by a 
rating decision dated in December 2002, finding that the 
veteran had failed to submit new and material evidence to 
reopen the claim. The veteran filed an NOD in March 2003, a 
SOC was issued in June 2003, and an appeal was timely filed 
in June 2003.

Upon review of the record, the Board in October 2005 found 
that the new evidence received was new and material.  
Specifically, July 1979 and October 1983 statements from the 
veteran's private physician, Dr. J.D.V., and a March 2003 
statement from the veteran's private physician, Dr. D.E.C. 
provide evidence of a nexus between the veteran's current 
back disorder and his service connected right knee disorder.

With regard to the medical opinions that support this claim, 
while the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

In July 1979 and October 1983 statements Dr. J.D.V., the 
veteran's private physician, opined that the veteran's back 
disorder was related to his service connected right knee 
disorder.  Similarly, a March 2003 statement from another 
private physician, Dr. D.E.C., provides the same opinion.  
Other doctors have made similar statements.  The basis for 
such opinions, however, is very unclear.  For example, the 
doctors do not indicate why they believe that one disorder it 
related to another disorder.  As a result, the Board finds 
these opinions are entitled to low probative weight. 

Given these opinions and the uncertainty as to the etiology 
of the veteran's current back disorder, a remand directed an 
appropriate VA examination to resolve this matter.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993).

A VA examination was undertaken in November 2005 and a 
medical opinion regarding the etiology of this disorder 
obtained in June 2006.  The results of this opinion were 
negative, indicating that the current back disorder is not 
related to the service connected knee disorder.  Degenerative 
disk disease was indicated due to the veteran's age. 

The Board has reviewed this report and finds it entitled to 
great probative weight.  It is based on a review of the 
record and a detailed examination of the veteran.  Further, 
it is consistent with the service and post-service objective 
medical record, indicating a disorder without association to 
a service connected disorder, outweighing the medical 
opinions that support this claim, but do not provide a basis 
the Board finds to be valid in light of the record.   

Overall, the Board must find that the service medical record, 
post-service medical record, and the VA medical opinion 
outweigh the medical opinions that support the veteran's 
claim.  The claim is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by many letters provided to the veteran 
prior to the rating decision, the RO provided the veteran 
timely notice of the evidence needed to substantiate his 
claim, explained what evidence it was obligated to obtain or 
to assist the veteran in obtaining, what information or 
evidence the veteran was responsible for providing, and 
essentially asked the veteran to provide all relevant 
evidence in his possession.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Over the years the veteran has 
filed this claim, the record makes clear that he is aware of 
the records needed to support his claim.  Furthermore, the 
Board emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, upon 
examining the various predecisional communications, the Board 
finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, from the date of receipt of the veteran's claim 
(and before the last claim), the veteran has been provided 
with detailed information on numerous occasions advising him 
of the criteria necessary to substantiate his claim and the 
reasons his claim was denied.  Specifically, in addition to 
the letters provided, the veteran was also provided with a 
statement of the case.  Thereafter, his claim was 
readjudicated in supplemental statements of the case, which, 
once again, detailed the requirements for substantiating the 
veteran's claims.  The Board remanded this case to fulfill 
the duty to assist. 

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, as noted above, the veteran has been 
provided with notice of what type of information and evidence 
was needed to substantiate his claims on numerous occasions.  
However, he did not receive notice of what type of 
information and evidence was needed to establish an effective 
date or increased rating for any award based on his claims 
prior to the rating decision.  Thereafter, by way of the 
August 2006 Supplemental Statement of the Case, the veteran 
was generally provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and specifically advised of what type of information and 
evidence was needed to substantiate any claims for an 
increased rating as well as the requirements for establishing 
an effective date.  Any error is found to be harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service, VA, and private medical records and he has 
been afforded a VA examination.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A. 


ORDER

The claim is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


